DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1, 4-6 and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-12, 15-18 and 20-21 are, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/25/2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 4-12 and 15-21 are allowed.
With respect to independent claim 1, none of the prior art fairly teaches or suggest a complex oxide comprising: cerium oxide; an oxide of a rare earth metal element other than cerium, wherein the mass ratio of cerium to rare earth metal elements other than cerium is between 85:15 and 99:1, calculated as oxides; and silicon oxide in an amount of more than 0 parts by mass but no more than 20 parts by mass, calculated as SiO2, per total 100 parts by mass of rare earth metal elements including cerium, calculated as oxides; wherein the complex oxide has, subsequent to temperature-programmed reduction treatment in a 10% hydrogen - 90% argon atmosphere between 50 °C and 900 °C with temperature increasing at 10 °C/min, followed by oxidation treatment at 500 °C for 0.5 hours, a calculated reduction rate at and below 400 °C of at least 1.5% as measured by temperature-programmed reduction (TPR) in a 10% hydrogen - 90% argon atmosphere between 50 °C and 900 °C with temperature increasing at 10 °C/min; and wherein the complex oxide has, subsequent to three repetitions of reduction treatment in a 10% hydrogen - 90% argon atmosphere between 50 °C and 900 °C with temperature increasing at 10 °C/min, followed by oxidation treatment at 500 °C for 0.5 hours, a specific surface area according to the BET method of at least 20 m2/g. The prior art teaches similar compositions and methods (see Ohtake et al. USP 8,921,255). However, there is no motivation or suggestion available to modify the prior art by including an oxide of a rare earth metal other than cerium with a mass ratio of cerium to rare earth between 85:15 and 99:1, in combination with the other limitations of the claim. As such independent claim 1 is seen as novel and non-obvious over the prior art, and is deemed allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734